DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 03/24/2020 Final Office Action, claims 1-13, 15, 18-24, 26, 34, and 43 were pending. Claims 1-4, 6-13, 15, and 43 were rejected. Claims 5, 18-24, 26, and 34 were withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Accordingly, the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/24/2020 is entered.
In the Applicant’s 09/24/2020 Reply, claims 9-11 and 14 were canceled. Claims 1, 4, 5, 8, 12, 13, 24, 34, and 43 were amended.
Claims 1-8, 12, 13, 15, 18-24, 26, 34, and 43 remain pending.

Remarks and Amendments
	Claims 1-4, 7-13, and 15 were rejected under 35 U.S.C. 102(a)(1) as anticipated by Paddy, et al., Suid-Afrikaanse Tydskrif vir Natuurwetenskap en Tegnologie, vol.33(1), #1249 (January 2014; Abstract in English; translation of contents retrieved from Google Translate):

    PNG
    media_image1.png
    519
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    45
    684
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    210
    684
    media_image3.png
    Greyscale

	The Applicant argues that Paddy only teaches an aqueous extract of buchu, which contains hydrophilic ingredients, as opposed to the claimed oil derived from buchu, which contains hydrophobic ingredients. (pp. 9-14).
	This rejection failed to address buchu oil as the amended claims now require and is, therefore, withdrawn.
  	Claims 6 and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Paddy, et al.,Suid-Afrikaanse Tydskrif vir Natuurwetenskap en Tegnologie, vol.33(1), #1249 (01/01/2014; Abstract in English; translation of contents retrieved from Google Translate); Zonyane, et al., Journal of Ethnopharmacology, 148:144 (2013, published online 04/12/2013):

    PNG
    media_image4.png
    574
    689
    media_image4.png
    Greyscale

	The Applicant argues that Paddy focuses solely on water soluble, aqueous tea and does not render claim 6 obvious, which depends from claim 1 and requires buchu oil. (Reply, p. 14). In addition, Applicant argues that Paddy does not provide incentive to use an organic extraction process as in present claim 43 (Reply, p. 14-15), ignoring the fact that the rejection specifically withdrawn.
	Claim 4 was rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image5.png
    434
    689
    media_image5.png
    Greyscale

	The Applicant amended claim 4 by deleting “preferably a human,” obviating the rejection as it relates to “preferably” and the broad term “mammal” followed by the narrower term “human.” The amendments, however, fail to address the inclusion of “which is adapted to be used for. . .” This rejection is, therefore, maintained. 
	Claim 43 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:

    PNG
    media_image6.png
    212
    682
    media_image6.png
    Greyscale

	The Applicant amended claim 43 by removing reference to “purifying,” thereby obviating this rejection which is hereby withdrawn.
	Claims 1-4, 6-13, 15, and 43 were rejected under 35 U.S.C. 101, as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:

    PNG
    media_image7.png
    741
    690
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    573
    689
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    325
    689
    media_image9.png
    Greyscale

	The Applicant argues under Step 2B that the claimed buchu oil contains properties not found in nature, because the oil is modified in order to realize those properties which are not found in nature. (Reply, pp. 8-9). The Applicant attempts to further distinguish claim 43, which requires using a chloroform extraction process to obtain an oil with antidiabetic properties, because the extraction process removes some inorganic and/or water soluble/organic solvent insoluble material. (Reply, p. 9).
	None of the amendments nor arguments negate the substance of this rejection, because the chemical constituency of the claimed buchu oil extract, whose properties are inseparable from the compounds themselves, is determined by chemical constituency of the buchu plant from which the oil is extracted. No evidence presented indicates that the chemicals of the claimed buchu composition have undergone any change in their structure or function during the extraction process. Rather, the extraction process merely relocates these chemicals from inside to outside of the plant source. For these reasons, there is no markedly different characteristic present to differentiate the chemicals of buchu oil from the same chemicals located in the plant. Furthermore, the extraction of buchu for pharmaceutic use is well understood, routine, and conventional. The rationale here is not dissimilar to that of Myriad, in that merely isolating DNA from its natural source does not result in a markedly different DNA, despite the ends having been truncated. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576; 106 USPQ2d 1972 (2013).
This rejection is maintained.		





Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8, 12, 13, 15, and 43 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  The claims fall into one of the four enumerated statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). (MPEP 2106.04). Claims 1 and 5 recite a composition comprising as an active ingredient a buchu oil, representing a composition of matter, which represents a statutory category of invention. Next, the claim is evaluated to determine whether it is drawn to a judicial exception. (MPEP 2106.04(c)).
Step 2A1:  The claim recites a natural phenomenon or nature based product with no markedly different characteristics. The claimed composition comprises an extract or oil derived from buchu, a naturally occurring plant native to South Africa. In this case the chemicals making up the buchu extract are compared to their naturally occurring counterpart chemicals, and no evidence is presented that the process of extraction alters the structure or function of these chemicals. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the natural counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception. 
The chemicals making up the claimed buchu extract are the same as those in the plant itself, merely removed from the plant or relocated. Absent contrary evidence, these chemicals retain their properties, which are determined by their chemical structure, in the extract. Because the claimed composition does not exhibit markedly different characteristics when its characteristic chemicals are compared to the same chemicals found naturally, the composition is drawn to a judicial exception, i.e., a nature-based product. Next, the claim as a whole is analyzed to determine whether it integrates the judicial exception into a practical application. (MPEP 2106.04(d)).
	Step 2A2:  Claim 1 is drawn to a composition and does not integrate this composition into any application, unlike, a method of using this composition, e.g., claim 5, which is a practical application of the composition of claim 1. Claim 1 requires the composition be in a pharmaceutically acceptable form but fails to identify the required criteria to meet this limitation. The term “pharmaceutically acceptable form” could include a diluent, excipient, or additive, including water or other natural ingredients, or this term could refer to an unadulterated buchu oil with no additional ingredients, in which case claim 1 contains no additional elements that rely on, use, or apply the judicial exception, because the claimed composition contains the judicial exception. Regardless, this pharmaceutically acceptable form does not amount to a practical application. Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the judicial exception. (MPEP 2106.05).
	Step 2B:  In this case, the only additional elements of claim 1 pertains to the pharmaceutically acceptable form in a therapeutically effective amount to treat diabetes. These additional elements do not amount to something more, but instead well understood, routine, and conventional practice regarding buchu oil. For example, buchu oil is known to contain compounds, such as diosmin and hesperidin, that exhibit antidiabetic properties. (Paddy, et al., “Determination of the in vitro antidiabetic potential of a polyherbal commercial tea,” Dissertation, Master of Science in Pharmacology, University of Pretoria, May 2014, pp. 81-2, 140-1). Buchu oil is also known to contain quercetin (WO0220030A2, published 03/14/2002, Abstract, pp. 1-2, claims 1 and 4), known for its antidiabetic properties (Aguirre, et al., The Open Nutraceuticals Journal, 4:189 (2011), p. 191, 194-6). Buchu oil is also known to contain rutin (WO0220030A2, Abstract, pp. 1-2, claims 1 and 4), known for its antidiabetic properties (Kamalakkannan, et al., Molecular and Cellular Biochemistry, 293:211 (2006), Abstract, pp. 213-218; Hosseinzadeh, et al., J. Endocrinol. Invest., 37:783 (2014), pp. 784-5). It is well understood, routine, and conventional to formulate bioactive compounds and compositions into pharmaceutically acceptable forms. For example WO0220030A2 exemplifies therapeutic oral dosages comprising buchu oil. (p. 10). Accordingly, claim 1 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter. Thus, claim 1 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
	None of the additional limitations in claims 2-4, 6-8, 12, 13, 15, and 43 serve to negate the presence of the judicial exception, either through a markedly different characteristic under step 2A1, a practical application under step 2A2, or significantly more under step 2B. As the art shows, Buchu oil and organic buchu extracts are of the best known medicinal plants in all of South Africa and are known possess pharmaceutical activity, including anti-diabetic. Once a composition demonstrates pharmaceutical activity, it is a matter of course, or, well-understood, routine, and conventional activity to integrate that composition into a pharmaceutical form for therapeutic administration, in order to improve its solubility, absorption, bioavailability, and storability. 
Claim 2 recites the composition of claim 1 but requires inclusion of a pharmaceutically acceptable carrier or additive. The carriers or additives may be natural or non-natural. In either case, these nonspecific carriers or additives are not limited to amounts that result in markedly different characteristics to the nature-based product. Claim 2 is directed to a composition, rather than any application of that composition. Finally, the addition of additives and carriers to buchu oil compositions intended for pharmaceutical use is well understood, routine, and conventional practice within pharmacology. For example, WO0220030A2, which exemplifies therapeutic oral dosages comprising buchu oil. (p. 10). Thus, claim 2 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
Claim 3 recites the composition of claim 1 and includes “an effective amount of one or more anti-bacterial, anti-fungal, anti-inflammatory, anticancer, or other therapeutic active ingredients.” The analysis of claim 3 for patent eligible subject matter proceeds exactly as in claim 1, considering buchu oil is known to possess therapeutic properties other than diabetes, such as anti-hypertensive or anti-inflammatory. (WO0220030A2, Abstract, pp. 2-10). Thus, claim 3 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
Claims 4, 7, and 8 are rejected for the same reasons as claim 3.
Claim 6 recites the composition of claim 1, suitable to treat/inhibit/kill a recited bacterial strain. The analysis of claim 6 for patent eligible subject matter proceeds exactly as in claim 1, considering buchu oil is known to possess antimicrobial properties against Pseudomonas aeruginosa and Staphylococcus aureus. (Lis-Balchin, et al., Journal of Pharmacy and Pharmacology, 53:579 (2001) p. 580). Thus, claim 6 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
Claims 12 and 13 recite an organic solvent extract of at least one active ingredient originating from buchu (claim 12) and a carrier or additive (claim 13).  The analysis of claims 12 and 13 for patent eligible subject matter proceeds exactly as in claim 1, considering organic extracts of buchu oil are known to possess therapeutic active ingredients, as evidenced by Paddy, which teaches that a dichloromethane extract of buchu inhibits glucosidase activity comparable to acarbose. (p. 137). Thus, claims 12 and 13 are drawn to a judicial exception without significantly more transforming them into patent eligible subject matter.
Claim 15 depends from claim 1 but does not recite additional elements transforming it into something more than the judicial exception. Claim 15 does not necessarily further limit claim 1, when the “at least one active ingredient includes an effective amount of one or more anti-diabetic therapeutic active ingredients,” considering claim 1 already requires an active ingredient in an amount to treat Type 1 or 2 diabetes. The subject matter eligibility analysis proceeds as in claims 1 and 3. Thus, claim 15 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.
Claim 43 depends from claim 1 but does not recite additional elements transforming it into something more than the judicial exception. Rather, claim 43 modifies claim 1 by specifying the process of preparing the buchu oil must include a chloroform organic extraction process. The process of preparation is not interpreted as resulting in a markedly different characteristic to any of the chemicals making up the buchu oil, nor has any markedly different characteristic been alleged or demonstrated. The product of claim 43, like the product of claim 1, represents a nature-based product whose chemical constituency is determined solely by the plant source from which it is derived. The remainder of the analysis proceeds exactly as in claim 1. Thus, claim 43 is drawn to a judicial exception without significantly more transforming it into patent eligible subject matter.

35 U.S.C. 102(a)(1):  the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO0220030A2 (published 03/14/2002).or, in the alternative, under 35 U.S.C. 103 as obvious over WO0220030A2, Paddy, Aguirre, Kamalakkannan, Hosseinzadeh, and Lis-Balchin.
WO0220030A2 describes a pharmaceutical buchu oil composition, its fractions, and dilutions thereof for treating inflammatory or hypertensive conditions. (Abstract, pp. 1-10).  WO0220030A2 describes these bioactive compositions as rich in diosmin, quercetin, rutin, and “diphenol” (“diosphenol” intended?). (Abstract, pp. 1, 2, claims 1, 4). WO0220030A2 describes dilutions of buchu oil and fractions at 1:400 (0.25%), 1:800 (0.125%), 1:1600 (0.0625%), and 1:3200 (0.03125%). Furthermore, WO0220030A2 describes these compositions as pharmaceutical compositions. (claims 4-6). The pharmaceutical compositions described by WO0220030A2 anticipate claim 1, because they inherently contain at least the amount of buchu oil with at least one active ingredient as required in claim 1. The present specification supports the “therapeutically effective amount” language of claim 1 with Experiment 3, demonstrating dilutions of buchu oil at 600 µg/mL (0.06%), 0.6 µg/mL (0.00006%), 0.3 µg/mL (0.00003%), and 0.15 µg/mL (0.000015%). (p. 29). 
Regarding claim 2, WO0220030A2 describes a pharmaceutical composition comprising buchu oil with water (p. 10), a pharmaceutically acceptable carrier or additive. 
Regarding claim 3, WO0220030A2 describes a pharmaceutical composition with buchu oil and fractions thereof having an effective amount of active ingredients (e.g., diosmin, quercetin, and rutin) therapeutic for inflammatory and hypertensive conditions. (pp. 1-10). 
Regarding claim 4, WO0220030A2 describes a pharmaceutical composition with buchu oil and fractions thereof having an effective amount of active ingredients (e.g., diosmin, quercetin, and rutin) therapeutic for inflammatory and hypertensive conditions. (pp. 1-10).
Regarding claim 6, WO0220030A2 describes a pharmaceutical composition with buchu oil and fractions thereof having an effective amount of active ingredients which would inherently possess antibacterial properties, as buchu oil is already recognized in the art to possess antimicrobial properties against Pseudomonas aeruginosa and Staphylococcus aureus. (Lis-Balchin, p. 580).
Regarding claim 15, WO0220030A2 describes a pharmaceutical composition with buchu oil and fractions thereof having an effective amount of active ingredients (e.g., diosmin, quercetin, and rutin) therapeutic for inflammatory and hypertensive conditions. (pp. 1-10).
Even if the Applicant could demonstrate the buchu oil and fractions compositions of WO0220030A2 did not anticipate claims 1-4 and 15, WO0220030A2 renders claims 1-4, 6, and 15 obvious. 
WO0220030A2 describes a pharmaceutical buchu oil composition, its fractions, and dilutions thereof for treating inflammatory or hypertensive conditions. (Abstract, pp. 1-10).  WO0220030A2 describes these bioactive compositions as rich in diosmin, quercetin, rutin, and “diphenol” (“diosphenol” intended?). (Abstract, pp. 1, 2, claims 1, 4). 
Paddy describes buchu oil and asserts that diosmin and hesperidin, two main active flavonoid compounds isolated from buchu oil, exhibit bioactivity including diuretic, anti-hypertensive, hypolipidaemic, anti-cancer, anti-oxidant, anti-inflammatory, and anti-diabetic (pp. 81-2, 140-1). 
Quercetin is known for its antidiabetic properties (Aguirre, pp. 191, 194-6). 
Rutin is known for its antidiabetic properties (Kamalakkannan, Abstract, pp. 213-218; Hosseinzadeh, pp. 784-5).
It would be obvious, as in claims 1-4, 6, and 15, to utilize the buchu oil and its fractions, as described in WO0220030A2, in treating diabetes, with a reasonable expectation of success, based on what is known about the bioactivity of buchu and that of its chemical constituency, e.g., diosmin, hesperidin, quercetin, rutin.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO0220030A2 (published 03/14/2002).
WO0220030A2 describes a composition comprising buchu oil and/or fractions thereof rich in diosmin, quercetin, rutin, and “diphenol” (“diosphenol” intended?) for treating inflammatory or hypertensive conditions (Abstract, p. 10), thereby meeting the language of claim 7 and 8. 
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Paddy, et al., “Determination of the in vitro antidiabetic potential of a polyherbal commercial tea,” Dissertation, Master of Science in Pharmacology, University of Pretoria, May 2014. 
Paddy describes buchu oil and asserts that diosmin and hesperidin, two main active flavonoid compounds isolated from buchu oil, exhibit bioactivity including diuretic, anti-hypertensive, hypolipidaemic, anti-cancer, anti-oxidant, anti-inflammatory, and anti-diabetic (pp. 81-2, 140-1), thereby meeting the composition of claim 7, “a buchu oil. . .which includes an effective amount of one or more anti-bacterial, anti-fungal, anti-inflammatory, anti-cancer, or other therapeutic active ingredients,” as well as claim 8, which requires the buchu oil of claim 7 “in combination with a suitable solvent forming fractions thereof and/or the active ingredients directly.” 

Claims 12, 13, and 43 are rejected under 35 U.S.C. 103 as obvious over Paddy. 
Paddy describes buchu oil and asserts that diosmin and hesperidin, two main active flavonoid compounds isolated from buchu oil, exhibit bioactivity including diuretic, anti-hypertensive, hypolipidaemic, anti-cancer, anti-oxidant, anti-inflammatory, and anti-diabetic (pp. 81-2, 140-1). Paddy also describes an organic extract of buchu, a dichloromethane methane extract, that inhibits a-glucosidase activity. (p. 125). It would be obvious as in claim 12, based on Paddy, to apply organic solvent extraction to buchu oil in order to extract active ingredients. Furthermore, the inclusion of carriers and additives in a composition as in claim 13 is an obvious modification to make to a composition known to be pharmaceutically active, such as that taught in Paddy. Finally, while Paddy teaches a dichloromethane extract of buchu rather than chloroform as in claim 43, dichloromethane represents a homolog of chloroform. The skilled artisan would be motivated to substitute dichloromethane with its homolog chloroform, with the expectation of producing additional bioactive fractions, as chloroform, with a similar polarity to dichloromethane, would be expected to produce similar bioactive fractions to dichloromethane. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the composition of claim 1, i.e., a product claim, but requires a process step, “which is adapted to be used for. . .”, thereby rendering the claim indefinite, because it is not clear which statutory category of invention is intended.

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites the pharmaceutical therapeutic composition of claim 1, wherein “the pharmaceutically acceptable form comprises an organic solvent extract of at least one active ingredient originating from buchu.” Claim 12 exceeds the scope of claim 1, which is limited to buchu oil, rather than any active ingredient originating from buchu, as recited in claim 12. Accordingly, claim 12 fails to further limit claim 1. 
 One suggestion to overcome this rejection is by amending claim 12 to include “oil” after “buchu.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1-8, 12, 13, 15, 18-24, 26, 34, and 43 remain pending.
Claims 1-4, 6-8, 12, 13, 15, and 43 are rejected.
Claims 5, 18-24, 26, and 34 are withdrawn.
All claims are either identical to or patentably indistinct (i.e., restriction would not be proper) from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and all claims could have been finally rejected on the grounds and art of record in the next Office action had they been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655